Title: To James Madison from Joseph Jones, 31 May 1783
From: Jones, Joseph
To: Madison, James


Dr. Sir.
Richmd. 31 May 1783
I should have been uneasy on account of your health had I not heard Letters were received from you by the last Post as I had none myself this or the last week. If you wrote as I suppose you did the letters must have either miscarried or been stopt at Fredericksburg. We have not yet been in a Com: on the papers from Congress, and I begin to fear the opposition will be more powerfull, than the last week I apprehended. individual and local considerations appear to me to be too general and so fixed as to afford but small consolation to those, who wish the policy of the State to be governed by more enlarged & liberal principles. I do not however, yet, dispair of the Assemblys adopting the plan recommended by Congress for establishing funds to discharge the national debt, although a fact mentioned to me yesterday evening (that P. H. was deserting the measure) alarms my fears. Since my last the Bill for postponing to the 20th. of Nov. next the making distress for the Taxes has passed the Delegates by a Majority of 13 and was the day before yesterday assented to by the Senate. hurtfull and dangerous as this step will I fear prove, it was warmly espoused by Mr. H——y, opposed by his Antagonist and every effort made to fix the day to an earlier period, but in vain. It is true the people are in many places distressed for Indian corn. Tobacco flour and hemp have greatly increased in their price while imported articles have considerably decreased yet such was the rage for giving ease to the people nothing could be offered sufficiently forceable to prevent the suspension taking place. The Memorial of the Officers of the Virga. line has been reported by the Com: reasonable and the several resolutions reported by the Com: in consequence stand refd. to the Com: of the whole on the State of the Commonwealth. this proceeding is repugnant to the Cession of the lands beyond the Ohio, and giving a preference to the Offs: of our line to those of other States, will excite discontints in the Army, as well as involve us in controversy with Congress. these obstacles, if they shall not ultimately defeat, will at least delay our determination. whatever is meant to be done respecting the Cession shod. be hastened, and the result communicated as soon as possible. A voluminous Tobacco Bill has taken up great part of this week we got rid of it yesterday and have sent it to the Senate. A Bill to repeal an act of the last Session “to prohibit intercourse with and the admission of British Subjects into this State” and another Bill in consequence to repeal the law “declaring who shall be deemed Citizens” and for declaring who shall be deemed Citizens, are before the House. the two great leaders of the House are Upon these bills united both concuring in the repeal of the former and opposing the passage of the Latter; but I think upon different princip[les,] the one P. H. conceiving it the true interest of the State to adm[it] all Classes of people withot. distinction, the other not only perh[aps] for the same reason but for others also and in particular that he thinks the Articles of the Treaty preclude us from discrimination. The Citizen bill may come under consideration to day the Advocates for it are disposed to exclude all Natives who have left the Country since April 75, all who having taken the Oath of Allegiance to the States or held offices under either from that period who have gone over to the Enemy. these matters are premature and I could have wished them to have been delayed to a future day. they may probably be yet postponed. Sr. Guy Carletons conduct respecting the Negros is considered here as evasive of the articles of the Treaty and confirms in their opinions if it does not increase the number opposed to the payment of British debts. time for payment and deduction of the interest during the War seems to be generally the Sentiment, and to be desired by many of those, who are supposed to be most attached to the British interest. The day before yesterday we were informed that abt. 100 of Baylors Regiment of Cavalry were on their way in N. Carolina to this State withot. any officer above subalterns to command them. the reasons assigned by them for their conduct—want of provision for themselves and Horses. I suspect the true ground of their desertion to be the order for their remaining when [t]he Infantry were to march to this State which I think took place before I left Philadelphia. That they might not distu[rb] the inhabitants in their rout by plunder and probably occasion the sheding of blood in consequence, Genl. Morgan who was here with some other officers were sent to ta[ke] the command of them and conduct them to Winchester. pray inform me what has been done respecting the Indians since I left Congress. whr. any steps have be[en] taken in consequence of the orders given the Comr. in Chie[f] concerning them. Tell Mr. Mercer I must leave him fo[r] the present to his friend Monroe and other Correspond[ents.] The bill rendering Delegates to Congress ineligible in future to the legislature has passed the Senate. do you come in and when? I am,
Yr. Friend & Servt.
Jos: Jones
